                                                                                                                                                  ,/__   ,.,I
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of 1          I

                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     v.                                     (For Offenses Committed On or After November 1, 1987)



                      Andrea Hernandez-Soto                                 Case Number: 3:19-mj-23824

                                                                            Craig Joseph
                                                                            Defendant's Attorn y
                                                                                                           FILED
REGISTRATION NO. 89132298

THE DEFENDANT:                                                                           SEP 1 8 2019
 lg] pleaded guilty to count(s) 1 of Complaint                                   ~• ~~., ,. ~ _
                                                                                                                                       0


 D was found guilty to count( s)                                             . ~~UTHE RN DISTRICT OF CALIFOR NIA
      after a plea of not guilty.                                                                          - ''
    . Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count( s)
                                                                         -------------------
 •       Count(s)
                    ------------------
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                     ' \/
                     /0, TIME SERVED                      D - - - - - - - - - - days

     Assessment: $10 WAIVED . lg] Fine: WAIVED
  [:gJ
 lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
ofany change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, September 18, 2019



Received      ---------
               DUSM

                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                     3: 19-mj-23824
